COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


LISA M. MURRAY
                                                                MEMORANDUM OPINION*
v.     Record No. 2302-06-4                                          PER CURIAM
                                                                   JANUARY 23, 2007
FAIRFAX COUNTY SCHOOL BOARD


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lisa Murray, pro se, on brief).

                 (Michael N. Salveson; Hunton & Williams LLP, on brief), for
                 appellee.


       Lisa M. Murray appeals a decision of the Workers’ Compensation Commission

dismissing, with prejudice, her change-in-condition claim filed on August 5, 2005, as being

barred by the doctrine of res judicata. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Murray v. Fairfax (County of) School Board, VWC

File No. 210-58-33 (July 11, 2006). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.